Exhibit 10.24(c)

VIEWRAY INCORPORATED

INCENTIVE STOCK OPTION AND REVERSE VESTING AGREEMENT

This INCENTIVE STOCK OPTION AND REVERSE VESTING AGREEMENT, dated as of
                     (this “Agreement”), among ViewRay Incorporated, a Delaware
corporation (the “Company”),                                          (the
“Optionee”), and                                         , in his capacity as
assistant secretary of the Company and escrow holder hereunder (the “Escrow
Holder”).

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings provided therefor below in this Section 1:

“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.

“Option Shares” shall mean (i) at the time of the grant of the Option,
                 shares of Common Stock and (ii) at the relevant time of
reference thereto following the grant of the Option, the number and kind of
shares of capital stock of the Company that may be purchased by the Optionee at
such time upon exercise of the Option pursuant to Section 5 hereof. The number
and kind of Option Shares shall be subject to adjustment at any time and from
time to time pursuant to, and in accordance with, the Plan. For purposes of
clarification, upon consummation of the purchase by the Optionee of any Option
Shares upon exercise of the Option pursuant to, and in accordance with, the
provisions of Section 5 hereof, such Option Shares shall, for all purposes of
this Agreement, cease to be Option Shares and shall be Purchased Option Shares.

“Plan” shall mean the Company’s 2008 Stock Incentive Plan, as amended from time
to time. A copy of the Company’s 2008 Stock Incentive Plan in effect on the date
of this Agreement is attached to this Agreement as Exhibit A hereto.

“Purchased Option Shares” shall mean, as of the relevant time of reference
thereto, those Option Shares that have been purchased by the Optionee at such
time or at any time prior thereto in accordance with the provisions of Section 5
hereof.

“Shares” shall mean, collectively, (i) the Option Shares, (ii) the Purchased
Option Shares, and (iii) all shares of any class or series of capital stock of
the Company or any other issuer, or any other securities of the Company or any
other issuer, that are issued in exchange for, upon exercise or conversion of,
or in respect of, the Purchased Option Shares or any of the securities referred
to in this clause (in each case, whether by way of stock split, stock dividend,
combination, reclassification, reorganization, or any other means).

“Termination” shall mean termination for any reason of the Optionee’s
association with the Company as an employee, consultant, officer, and/or
director, as the case may be; provided, however, that a transition from one type
of aforementioned association to another without an intervening lapse in
association shall not be a termination of the Optionee’s association with the
Company for the purposes of this Agreement.



--------------------------------------------------------------------------------

“Unvested Shares” shall mean, at the relevant time of reference thereto, those
Shares that have not vested on or prior to such time pursuant to Section 6 and
Section 7 hereof.

“Vested Shares” shall mean, at the relevant time of reference thereto, those
Shares that have vested on or prior to such time pursuant to Section 6 or
Section 7 hereof.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Plan.

2. Grant of Option. Pursuant to the Plan, the Company grants to the Optionee an
option (the “Option”) to purchase from the Company all or any number of the
Option Shares at a purchase price of $             per share (the “Exercise
Price”). The Exercise Price shall be subject to adjustment at any time and from
time to time pursuant to, and in accordance with, the provisions of the Plan.
The Option is granted as of                      (the “Grant Date”).

3. Character of Option. The Option is intended to be treated as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). However, incentive stock option treatment
requires compliance with a variety of factors, and the Company can give no
assurance that the Option will, in fact, be treated as an incentive stock
option.

4. Duration of Option. Unless subject to earlier expiration or termination
pursuant to the terms of the Plan, the Option shall expire on the earlier of,
(i) the tenth (10th) anniversary of the Grant Date, and (ii) the ninetieth
(90th) day following a Termination.

5. Exercise of Option.

(a) Until its expiration or termination pursuant to Section 4 above, the Option
may be exercised, at any time and from time to time, for all or any number of
the Option Shares; provided, however, that, during the period from and after a
Termination until the expiration or termination of the Option pursuant to
Section 4 above, the Option may not be exercised with respect to any Option
Shares that have not vested pursuant to, and in accordance with, the provisions
of Section 6 below as of the effective date of such Termination.

(b) The Optionee may exercise the Option pursuant to any method or methods set
forth in, or permitted under, the Plan, provided that it shall be a condition
precedent to any such exercise of the Option that Optionee shall have executed
and delivered to the Company a counterpart signature page or instrument of
adherence, in either case in form and substance satisfactory to the Company, to
each of (x) the Amended and Restated Investors’ Rights Agreement by and among
the Company, and the various stockholders party thereto, dated July 14, 2010, as
amended from time to time, and (y) the Amended and Restated Voting Agreement by
and among the Company and the various stockholders party thereto, dated July 14,
2010, as amended from time to time.

 

2



--------------------------------------------------------------------------------

(c) Each time that the Optionee duly and properly exercises the Option, the
Company shall duly prepare and deliver to Optionee a stock certificate,
registered in the name of the Optionee, representing the number of Purchased
Option Shares with respect to which the Optionee exercised the Option. Each
stock certificate duly prepared and delivered by the Company pursuant to this
Section 5(c) is referred to in this Agreement as a “Purchased Shares
Certificate”. Each Purchased Shares Certificate (or other stock certificate)
representing any issued and outstanding Shares that are Unvested Shares shall be
endorsed with the legends set forth in Section 9(c) and Section 10(d) hereof,
and each Purchased Shares Certificate (or other stock certificate) representing
only issued and outstanding Shares that are Vested Shares (and no issued and
outstanding Unvested Shares) shall be endorsed with the legend set forth in
Section 10(d) hereof. Each Purchased Shares Certificate (or other stock
certificate) representing any issued and outstanding Shares that are Unvested
Shares shall be delivered to the Escrow Holder to be held in escrow pursuant to
the provisions of Section 8 hereof.

6. Vesting of Shares.

(a) Vesting Schedule. Subject to all of the provisions of this Section 6 and to
any applicable provisions of the Plan (including, without limitation, (x) the
provisions of Sections 7.2(g), 7.2(i), 7.2(j), 11.1 and 14.3 of the Plan to the
extent applicable to the Shares and (y) the acceleration provisions, if any, set
forth in the Plan to the extent applicable to the Shares), the Shares shall vest
in              monthly installments on the first calendar day of each month
following                      until such Shares have become vested in full. For
purposes of implementing the provisions of this Section 6(a), all Shares
regardless of when they become subject to the Option or when purchased by the
Optionee upon exercise of the Option shall be deemed to have become subject to
the Option and purchased by the Optionee on the Grant Date as if the Optionee
had exercised the Option for all of the Shares on the Grant Date.

(b) No Further Vesting Following Termination. Except if and to the extent
otherwise expressly provided in the Plan, upon Termination for any reason or for
no reason, regardless of whether such Termination is effected by voluntary
resignation by the Optionee, by the Company, by virtue of the Optionee’s death,
or otherwise, none of the Shares that are still subject to vesting pursuant to
Section 6(a) above as of the effective date of such Termination shall thereafter
vest.

(c) Delivery of Vested Shares. Vested Shares that are issued and outstanding
shall, at the request of the Optionee, be released from the escrow provided for
in Section 8 hereof and shall be delivered to the Optionee. Vested Shares that
are issued and outstanding shall continue to be subject to applicable
restrictions set forth in any other agreements to which the Optionee is a party.

(d) Escrow of Unvested Shares. All Unvested Shares that are issued and
outstanding shall be held in escrow pursuant to Section 8 below.

7. Repurchase Right. In the event of a Termination for any reason or for no
reason, regardless of whether such Termination is effected by voluntary
resignation by the Optionee, by the Company, by virtue of the Optionee’s death,
or otherwise, the Company shall have the right, but not the obligation, to
repurchase all or any number of the then Unvested Shares that are

 

3



--------------------------------------------------------------------------------

issued and outstanding and owned or held by the Optionee, subject to and in
accordance with the terms of this Section 7. The Company may exercise such
repurchase right by delivering to the Optionee, within thirty (30) days
following the effective date of such Termination, a notice (the “Notice”) of the
Company’s intention to exercise its repurchase right under this Section 7,
specifying the number of such Unvested Shares that the Company desires to
repurchase, whereupon, subject to the provisions of this Section 7, the Company
shall become legally obligated to repurchase from the Optionee, and the Optionee
shall become legally obligated to sell to the Company, at the Closing (as such
term is defined below), the number of Unvested Shares referred to in the Notice,
and the Company shall not be required after delivery of the Notice to treat the
Optionee as owner of the Unvested Shares referred to in the Notice, to accord
the right to vote to the Optionee with respect thereto or to pay dividends
thereon. The purchase price per share for all of the Unvested Shares repurchased
by the Company pursuant to this Section 7 shall be the purchase price originally
paid by the Optionee to the Company for each of such Unvested Shares (subject to
adjustment pursuant to Section 11 hereof), payable, at the election of the
Company, in cash or through the cancellation of indebtedness. The closing (the
“Closing”) of the repurchase by the Company of all or any number of Unvested
Shares pursuant to this Section 7 shall take place at the offices of the Company
at such time and on such date as the Company shall specify in the Notice, but in
no event later than sixty (60) days after the date of termination. At the
Closing, the Optionee shall deliver, or cause to be delivered, to the Company a
certificate or certificates evidencing the number of Unvested Shares to be
repurchased, duly endorsed for transfer or accompanied by duly executed stock
powers, against payment by the Company of the purchase price therefor in
accordance with the terms of this Section 7. In the event that the Company has a
right to repurchase any Unvested Shares pursuant to this Section 7 and elects
not to, or fails to, repurchase all or a portion of such Unvested Shares in
accordance with the provisions of this Section 7, all of such Unvested Shares
not so repurchased shall, thereafter, be treated as Vested Shares for all
purposes of this Agreement.

8. Escrow of Unvested Shares.

(a) Escrow Holder. Each stock certificate representing issued and outstanding
Unvested Shares shall be held in escrow by the Escrow Holder, together with a
stock assignment executed in blank by the Optionee with respect to the Unvested
Shares represented by such stock certificate. Each stock certificate
representing Unvested Shares shall be held in escrow pursuant to this Section 8
until all of such Unvested Shares become fully vested pursuant to, and in
accordance with, the provisions of Section 6 or Section 7 hereof or until all of
such Unvested Shares are repurchased by the Company pursuant to, and in
accordance with, the provisions of Section 7 hereof, whichever occurs earlier.

(b) Rights of Optionee with respect to Unvested Shares held in Escrow. Subject
to the terms hereof and the terms of any other agreements to which the Optionee
is a party, the Optionee shall have all the rights of a stockholder with respect
to all Unvested Shares that are issued and outstanding while they are held in
escrow, including without limitation, the right to vote such Unvested Shares and
receive any cash dividends declared thereon. If there is (i) any stock dividend,
stock split or other change in such Unvested Shares, or (ii) any merger or sale
of all or substantially all of the assets or other acquisition of the Company,
any and all new, substituted or additional securities to which the Optionee is
entitled by reason of his/her ownership of such Unvested Shares shall be
immediately subject to this escrow, deposited with the Escrow Holder and
included thereafter as “Unvested Shares” for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

(c) Obligations and Liabilities of the Escrow Holder. The Escrow Holder shall be
obligated only for the performance of such duties as are specifically set forth
herein and may rely and shall be protected in relying or refraining from acting
on any instrument reasonably believed by him to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Holder shall not
be personally liable for any act he may do or refrain from doing hereunder as
Escrow Holder or as attorney-in-fact for the Optionee, provided that the Escrow
Holder acts or refrains from acting in good faith and in the exercise of his own
good judgment, and any act that he does or refrains from doing pursuant to the
advice of his own attorneys, who may be counsel to the Company, shall be
conclusive evidence of such good faith.

(d) Duties of the Escrow Holder.

(i) In the event of any repurchase of Unvested Shares pursuant to, and in
accordance with, the provisions of Section 7 hereof, the Escrow Holder shall
take all steps necessary to consummate such repurchase, including, but not
limited to, presentment of stock certificates representing the Unvested Shares
subject to such repurchase, together with stock powers executed by or in the
name of the Optionee appropriately completed by the Escrow Holder, to the
Company or its transfer agent with irrevocable instructions to register the
transfer of such Unvested Shares into the name of the Company or its designee.
The Optionee hereby appoints the Escrow Holder his irrevocable attorney-in-fact
to execute in his name, acknowledge and deliver all stock powers and other
instruments as may be necessary or desirable with respect to the repurchase of
any Unvested Shares pursuant to, and in accordance with, the provisions of
Section 7 hereof.

(ii) Upon the vesting of any Unvested Shares that are issued and outstanding,
the Escrow Holder shall, at the request of the Optionee, either (i) promptly
deliver to the Optionee the certificate or certificates representing such
Unvested Shares that have become vested or (ii) promptly cause a new certificate
endorsed with the appropriate legends to be issued for such Unvested Shares that
have become vested and shall deliver such certificate to the Optionee.

(iii) The Escrow Holder may, but need not, submit a memorandum to the Optionee
and to the Company setting forth action the Escrow Holder intends to take with
respect to the escrow of any Unvested Shares and requesting the parties to
acknowledge the propriety of the intended action. If, in any such case, either
party fails or refuses to acknowledge the propriety of the intended action, the
Escrow Holder may seek the advice of counsel, who may be counsel to the Company,
and any action taken in accordance with the written advice of such counsel shall
be full protection to the Escrow Holder in respect thereto against any person.
It is agreed that in any event the Escrow Holder shall not be liable for any
action or failure to act taken in good faith, and that his liability shall be
limited to actions or inaction constituting gross negligence or willful
misconduct.

 

5



--------------------------------------------------------------------------------

(iv) It is understood and agreed that should any dispute arise with respect to
the delivery, ownership or right of possession of any of the Unvested Shares
held in escrow by the Escrow Holder hereunder, he is authorized and directed to
retain in his possession without liability to anyone all or any part of said
Unvested Shares until such dispute shall have been settled either by mutual
written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but he shall be under no duty
whatsoever to institute or defend any such proceedings.

(v) The Escrow Holder is hereby expressly authorized to comply with and obey
orders, judgments or decrees of any court. In case the Escrow Holder obeys or
complies with any such order, judgment or decree, he shall not be liable to any
of the parties hereto or to any other person, firm or corporation by reason of
such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

(vi) The parties hereto understand that the Escrow Holder is legal counsel to
the Company, and that said counsel may continue to act as such in the event of
any dispute in connection with this Agreement or any other transaction
contemplated herein or affected hereby.

(vii) By signing this Agreement, the Escrow Holder becomes a party to this
Agreement only for the purposes of this Section 8.

(e) Change of Duties. The Escrow Holder’s duties hereunder may be altered,
amended, modified, or revoked only by a writing signed by all of the parties
hereto; provided, however, that the Company may at any time, at its option,
elect to terminate this escrow by notice to the Optionee and the Escrow Holder.

(f) Costs and Fees. All reasonable costs, fees and disbursements incurred by the
Escrow Holder in connection with the performance of his duties hereunder shall
be borne by the Company.

(g) Resignation. The Escrow Holder reserves the right, upon notice to the
Company and the Optionee, to resign from his duties as Escrow Holder and to
appoint a substitute Escrow Holder.

9. Restrictions on Transfer.

(a) Transfer of Option. The Option may not be transferred except by will or the
laws of descent and distribution, and, during the lifetime of the Optionee, may
be exercised only by the Optionee, subject to Section 7.2(g) of the Plan.

(b) No Transfers of Unvested Shares. Except for (i) the escrow described in
Section 8 above or (ii) the transfer of any Unvested Shares to the Company as
contemplated by this Agreement, none of the Unvested Shares or any beneficial
interest therein shall be

 

6



--------------------------------------------------------------------------------

transferred, encumbered or otherwise disposed of in any way until such Unvested
Shares have become vested pursuant to, and in accordance with, the provisions of
Section 6 or Section 7 hereof.

(c) Legend for Unvested Shares. The certificates evidencing any of the issued
and outstanding Unvested Shares shall be endorsed with a legend, in addition to
any other legend required by any other agreements to which the Optionee is a
party, substantially as follows:

“THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
AN INCENTIVE STOCK OPTION AND REVERSE VESTING AGREEMENT DATED AS OF
                    , AND TO THE RESTRICTIONS UPON TRANSFER CONTAINED THEREIN. A
COPY OF SUCH INCENTIVE STOCK OPTION AND REVERSE VESTING AGREEMENT WILL BE
FURNISHED TO ANY INTERESTED PARTY UPON WRITTEN REQUEST.”

(d) Transfers in Violation of this Agreement. The Company shall not be required
to transfer any of the Unvested Shares on its books which shall purportedly have
been transferred.

(e) Additional Restrictions on Transfer. The Optionee hereby acknowledges that
any issued and outstanding Unvested Shares that become vested pursuant to, and
in accordance with, the provisions of Section 6 or Section 7 hereof, and any and
all beneficial interest in such Vested Shares, shall continue to be subject to
any restrictions on transfer set forth in any other agreement entered into by
Optionee and the Company or set forth in the Plan.

10. Compliance with Securities Laws.

(a) Pursuant to Section 8 of the Plan, it shall be a condition to the Optionee’s
right to exercise the Option and purchase any Option Shares that the Company
may, in its discretion, require (x) that either (i) a registration statement
under the Securities Act of 1933, as amended (the “Act”), with respect to the
Option Shares proposed to be purchased shall be in effect, or (ii) in the
opinion of counsel for the Company, the proposed purchase shall be exempt from
registration under that Act and the Optionee shall have made such undertakings
and agreements with the Company as the Company may reasonably require, and
(y) that such other steps, if any, as counsel for the Company shall consider
necessary to comply with any law applicable to the issue of such shares by the
Company shall have been taken by the Company or the Optionee, or both.

(b) The Optionee represents and warrants that any Shares acquired by him/her or
that may be acquired by him/her are being or will be, as the case may be,
acquired for his/her own account for the purpose of investment and not with a
view to the resale or distribution thereof.

(c) The parties agree that none of the Shares or any beneficial interest therein
shall be sold, transferred, assigned, pledged, encumbered or otherwise disposed
of in any way (including, without limitation, by operation of law) unless and
until (i) such Shares or such

 

7



--------------------------------------------------------------------------------

beneficial interest, as the case may be, proposed to be sold, transferred,
assigned, pledged, encumbered or otherwise disposed of are registered pursuant
to an effective registration filed with the Securities and Exchange Commission
pursuant to the Securities Act, or (ii) if required by the Company, the Company
shall have received an opinion, in form and substance satisfactory to the
Company, from the Company’s legal counsel to the effect that the sale, transfer,
assignment, pledge, encumbrance or other disposition of such Shares or such
beneficial interest, as the case may be, does not require registration under the
Act or any applicable state securities laws.

(d) In addition to any other legends that the Company may deem appropriate,
stock certificates representing any issued and outstanding Shares shall be
endorsed with a legend substantially as follows:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. NO TRANSFER, SALE OR OTHER DISPOSITION OF
THESE SHARES MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH RESPECT TO THESE
SHARES HAS BECOME EFFECTIVE UNDER SAID ACT, OR, IF REQUESTED BY THE CORPORATION,
THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL SATISFACTORY TO
THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

(e) Optionee understands and agrees that neither the Company nor any agent of
the Company shall be under any obligation to recognize any transfer of any of
the Shares if, in the opinion of counsel for the Company, such transfer would
result in violation by the Company of any federal or state law with respect to
the offering, issuance or sale of securities.

11. Certain Adjustments. All references in this Agreement to the number and kind
of issued and outstanding Shares and to the purchase price for any issued and
outstanding Shares shall be appropriately adjusted to reflect any stock split,
stock dividend, reverse stock split, reclassification, recapitalization or other
change which may be made by the Company after the date of this Agreement. In the
event that any such stock split, stock dividend, reverse stock split,
reclassification, recapitalization or other change would cause an adjustment in
the number of issued and outstanding Shares that would otherwise result in
fractional shares, then such fractional shares shall be disregarded by rounding
down to the nearest whole number of issued and outstanding Shares. Without
limiting the generality of the foregoing, the purchase price with respect to any
Shares shall never be reduced to a value below any applicable par value of such
Shares.

12. Tax Consequences.

(a) Withholding Taxes. It is understood by the parties hereto that the issuance
and/or sale of any of the Shares to the Optionee may be deemed compensatory in
purpose and in effect and that, as a result, the Optionee may be obligated to
pay withholding taxes in respect of such Shares at the time Optionee becomes
subject to Federal income taxation with respect to the

 

8



--------------------------------------------------------------------------------

receipt of such Shares. In the event that such withholding tax obligations
arise, the parties hereby agree that the Company shall have no obligation to pay
such withholding taxes, that payment of such withholding taxes shall be the
exclusive obligation of the Optionee and that, to the extent required under
applicable tax laws, the Optionee shall remit such withholding taxes to the
Company for purposes of having the Company remit such withholding taxes to the
applicable tax authorities. The Optionee agrees on his/her behalf, and on behalf
of his/her successors and assigns, to indemnify the Company with respect to any
withholding tax payment that the Company is required to make that arises from
the issuance and/or sale of any of the Shares to the Optionee.

(b) Section 83(b) Election. Optionee hereby agrees to deliver to the Company a
signed copy of any instrument, letter or other document he/she may execute and
file with the Internal Revenue Service evidencing his/her election under
Section 83(b) of the Code. The Optionee shall deliver such copy of any such
instrument of election to the Company within five (5) days after the date on
which any such election is required to be made in accordance with the
appropriate provisions of the Code or applicable regulations thereunder.

13. Incorporation of Plan Terms. The Option is granted subject to all of the
applicable terms and provisions of the Plan and may be amended as provided in
the Plan. This Agreement does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference.

14. Miscellaneous.

(a) Relationship with Optionee. Nothing in the Plan or this Agreement
(including, without limitation, the grant of the Option evidenced hereunder or
the purchase of any Shares upon exercise of the Option pursuant to this
Agreement) shall confer on the Optionee any right to continue in the employ of,
or other relationship with, the Company, or any Parent or Subsidiary, or
limiting in any way the right of the Company to terminate the Optionee’s
employment or other relationship with the Company or any Parent or Subsidiary at
any time, for any reason or no reason.

(b) Governing Law; Binding Effect. This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware and shall be
binding upon and inure to the benefit of any successor or assign of the Company
and any executor, administrator, trustee, guardian, or other legal
representative of the Optionee.

(c) Disputes. Any dispute regarding the interpretation of this Agreement shall
be submitted to the Board or the compensation committee of the Board, which
shall review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or compensation committee of the Board shall be final and
binding on the Company and the Optionee.

(d) Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties hereto, and supersede all prior understandings and
arrangements, whether written or oral, with respect to the subject matter
hereof. Except as otherwise expressly provided elsewhere in this Agreement or in
the Plan, any provision of this Agreement may be

 

9



--------------------------------------------------------------------------------

amended, modified, or terminated, and the observance of any provision of this
Agreement may be waived (either generally or in a particular instance and either
retrospectively or prospectively), only with the written consent of the Company
and the Optionee or, with respect to Section 8, the Company, the Optionee and
the Escrow Holder. Any amendment effected in accordance with this subsection
(d) shall be binding upon each party and such party’s successors and permitted
assigns.

(e) Conflicts. This Agreement is made and entered into pursuant to the
provisions of the Plan; in the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

(f) Invalidity. Any invalidity, illegality or limitation of the enforceability
with respect to any party to this Agreement of any one or more of the provisions
of this Agreement, or any part thereof, whether arising by reason of the law of
any such person’s domicile or otherwise, shall in no way affect or impair the
validity, legality or enforceability of this Agreement with respect to any other
party to this Agreement, as applicable. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall to the extent practicable,
be modified so as to make it valid, legal and enforceable and to retain as
nearly as practicable the intent of the parties and the business agreement
represented by such invalidated term, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(g) Notices. Any notice, demand, request or other communication hereunder to any
party shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class registered, certified or
overnight mail, postage prepaid, or telecopied with a confirmation copy by
regular, certified or overnight mail, postage prepaid, to such party at the
address or telecopier number, as the case may be, set forth below or such other
address or telecopier number, as the case may be, as may hereafter be designated
in writing by the addressee to the addressor listing all parties:

if to the Company, to:

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attention: Chief Executive Officer

Facsimile: 440-703-3229

with a copy, which shall not constitute notice, to:

 

 

   

 

   

 

   

if to the Optionee, to his/her address or facsimile number set forth in the
signature page of this Agreement

 

10



--------------------------------------------------------------------------------

if to the Escrow Holder, to:

 

 

   

 

   

 

   

All such notices, requests and other communications shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of mail, other than overnight mail, on the third day following
deposit into the mail; (iii) in the case of overnight mail, on the day following
deposit with the overnight mail service; and (iv) in the case of facsimile
transmission, when confirmed by facsimile machine report.

(h) Assignment. The rights and benefits of the Company under this Agreement
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by,
the Company’s successors and assigns. The rights and benefits of the Optionee
under this Agreement may not be assigned or transferred without the prior
written consent of the Company.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
Facsimile or other electronic copies hereof may be executed as counterpart
originals.

(j) Headings. The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Incentive Stock Option and
Reverse Vesting Agreement as a sealed instrument as of the date first above
written.

 

VIEWRAY INCORPORATED      OPTIONEE By:  

 

    

 

       Name:        Address: ESCROW HOLDER      By:  

 

    

 

12